Citation Nr: 1544005	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-17 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholesteatoma of the antrum (claimed as soft tissue sarcoma).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In August 2015, the Veteran filed a motion to advance his case on the docket.  This was denied in September 2015.


FINDINGS OF FACT

1.  Service connection for cholesteatoma of the antrum was denied in unappealed August 1994 and September 2005 rating decisions.

2.  Evidence received since the September 2005 rating decision pertains to the basis of the prior denial on the merits, but does not raise a reasonable possibility of substantiating a claim of service connection for cholesteatoma of the antrum (claimed as soft tissue sarcoma).


CONCLUSION OF LAW

The evidence received since the September 2005 rating decision is not new and material, and the claim of service connection for cholesteatoma of the antrum (claimed as soft tissue sarcoma) is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist applicants in connection with claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although Kent also required VA to notify the Veteran of the basis for the prior denial of the claim, that holding is no longer valid law.  See VAOPGCPREC 6-2014. 

The Board finds that the required notice was met through correspondence sent to the Veteran in March 2010.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In this case, a VA examination or medical opinion is not necessary, because new and material evidence sufficient to reopen the claim has not been received.  Under such circumstances, VA need not provide such an examination or opinion.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information regarding the Veteran's theory of entitlement.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran was originally denied service connection for soft tissue-sarcoma of the right side of his head in an August 1994 rating decision.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the August 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In February 2005, the Veteran filed a claim to reopen that was denied in a September 2005 rating decision for failure to provide new and material evidence.  Again, the Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  As such, this rating decision is also final.  See id.

In June 2009, the Veteran again filed a claim to reopen.  This was denied in the April 2010 rating decision on appeal.  In the May 2012 statement of the case, the RO reopened this claim and denied it on the merits.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The August 1994 rating decision noted that the Veteran had a history of cholesteatoma on the right side of the head, with no evidence of malignancy.  The evidence of record at the time included a November 1992 pathology report for tissue taken from the right mastoid bone found cholesteatoma and chronic otitis media in the mastoid bone.  The cysts found to be present were lined by keratinizing stratified squamous epithelium.  Likewise, a November 1992 computed tomography scan found "right sided chronic mastoiditis with underlying evidence of cholesteatoma formation."  No sarcoma was noted at that time.  

The RO in August 1994 explained that there were no documented complaints of or treatment for soft tissue sarcoma or cholesteatoma during the Veteran's military service; that cholesteatoma is not a condition for which service connection can be presumed due to exposure to herbicides; and that the medical and scientific evidence did not support a connection between the claimed condition and herbicide exposure.  

The September 2005 rating decision noted that the Veteran had submitted additional treatment records noting a history of sarcoma, but found that the records were merely restating the Veteran's subjective history, as the record still did not contain any evidence from 1992 showing a diagnosis of soft cell sarcoma. 

The evidence received since the September 2005 rating decision includes additional treatment records repeating the same subjective medical history of soft tissue sarcoma.  As this is substantially similar to the earlier records considered at the time of the September 2005 denial, these records do not represent new and material evidence.  They are in fact cumulative of the evidence previously considered.

A November 2006 private treatment record noted the presence of a soft tissue mass and a concern that this mass may be a recurrence of sarcoma, but the December 2006 pathology report found this mass to be benign lipoma.  As such, this evidence also failed to establish a diagnosis of sarcoma, or address any link to service, and therefore is not new and material.  

In August 2011, the Veteran underwent an examination to determine whether the record established a diagnosis of soft-tissue sarcoma in 1992 as claimed by the Veteran.  This examiner reviewed the medical evidence of record and the Veteran's contentions before providing her medical opinion.  With regard to the Veteran's contention that the November 1992 pathology report was labelled incomplete, the examiner noted that it was nonetheless signed by hand at the bottom of the second page.  The Veteran reported that he was subsequently told that at the time of the cholesteatoma removal that he had a soft tissue sarcoma, but that doctor did not recommend additional treatment, such as chemotherapy or radiation, and the Veteran was never seen by an oncologist or radiation oncologist.  The August 2011 examiner reviewed the evidence of record and found no pathology report documenting the existence of such a sarcoma at the time of the cholesteatoma removal in November 1992 and no evidence of sarcoma in the subsequent medical records.  

The examination does relate to an unestablished fact necessary to substantiate the claim, but it is actually against the claim.  Consequently, the examination is new evidence, but it is not material evidence.  

In sum, the evidence added to the record since the September 2005 rating decision is either cumulative of evidence previously considered, or is otherwise not material.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for cholesteatoma of the antrum (claimed as soft tissue sarcoma) have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for cholesteatoma of the antrum (claimed as soft tissue sarcoma).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


